Citation Nr: 1611358	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes mellitus and Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded this claim for further development in May 2011 and September 2015 decisions.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court of Appeals for Veterans Claims has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Here, a remand is required to ensure compliance with the Board's September 2015 remand directives.  38 C.F.R. § 19.9 (2015).

Pursuant to the September 2015 remand decision, the Veteran was afforded a VA dermatology examination in November 2015.  Although the remand instructions directed that the examination be conducted by a dermatologist, the examination was completed by a nurse practitioner.  The examiner diagnosed photosensitive skin eruptions of unknown type.  The Veteran reported that he had experienced blister-like bumps on his arms and scalp since four years after his return from Vietnam.  He stated he has to be very careful with sun protection.  He reported that the skin lesions had resolved lately because he rarely goes outside due to his health.  

Based on this history, the examiner opined that the Veteran probably has polymorphous light eruption (PMLE), which is not known to be associated with Agent Orange exposure; however, the examiner noted that porphyria cutanea tarda can cause similar history and lesions and is known to be associated with Agent Orange exposure.  The examiner stated that because the Veteran did not have a definite skin diagnosis or objective evidence of a skin condition, she would be unable to opine whether the Veteran's skin condition is caused by Agent Orange exposure without resorting to mere speculation, unless he was examined during a flare-up.  This opinion is difficult for the Board to assess, as the examiner did not explain any differences in symptoms between porphyria cutanea tarda and PMLE or offer a rationale as to why she found the Veteran probably has PMLE rather than porphyria cutanea tarda.

Furthermore, although specifically requested to opine as to whether the Veteran's skin disorder was aggravated beyond the normal progression by his service-connected type II diabetes or Agent Orange exposure, the examiner failed to address aggravation.  The examiner noted the Veteran's report that his skin condition predates his diabetes, and stated that diabetes mellitus does not have a causal relationship with photosensitive skin eruptions; however, despite reviewing the claims file, the examiner did not discuss the Veteran's conflicting history given during his Board hearing testimony that his skin condition began to occur after he was diagnosed with diabetes.  See Hearing Transcript, at 6-7.

Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a skin disorder.  Therefore, on remand, the agency of original jurisdiction (AOJ) must schedule a medical examination to determine whether any skin disorder was caused or aggravated by the Veteran's Agent Orange exposure or service-connected diabetes mellitus.  Such opinion is needed to fully and fairly evaluate the claim of service connection for a skin disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA skin examination with a dermatologist to determine the nature and etiology of any current skin disorder or any skin disorder during the claims period.  After a thorough review of the record, the examiner is asked to provide an opinion as to the following:

a. Whether it is as least as likely as not (probability of at least 50 percent) that any skin disorder had its onset or is otherwise directly related to the Veteran's service, to include his exposure to Agent Orange.

b. Whether it is at least as likely as not that any skin disorder was caused by or due to the Veteran's service-connected diabetes mellitus.

c. Whether it is at least as likely as not that any skin disorder was aggravated or chronically worsened by his service-connected diabetes mellitus.  (If aggravation is found, the examiner must identify the baseline level of disability prior to such aggravation.)

The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. 

The examiner must explain all conclusions offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

2. Thereafter, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

